DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2021 and 4/1/2021 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muramatsu (US 2021/0026157).
Regarding Claim 1, Muramatsu discloses untethered smartglasses with wireless connectivity (Fig. 2 and Fig. 3, 100, electronic glasses, wirelessly enabled Paragraphs 0048-0050), comprising: a front element configured to support lenses (Fig. 2, rims 131 and lenses 110, Paragraph 0030); two temples (Fig. 2, temples 140, Paragraph 0034) coupled to the front element through hinges (Fig. 2, hinges 141, Paragraph 0034) that enable folding and unfolding, wherein at least one of the temples comprises: 
a first portion (Fig. 4, top portion of temple 140, Paragraph 0034), coupled to the front element (Fig. 2, temples 140 coupled to rims 131), comprising first electronic components (Fig. 2, control unit 150, Paragraph 0030); a second portion (Fig. 4, bent portion 143B, Paragraph 0065), coupled to the first portion, comprising electric wires (Fig. 3, wiring 151, Paragraph 0066); and a third portion (Fig. 3, hooking portion 143, Paragraph 0066), coupled to the second portion, comprising second electronic components (Fig. 3, electronic component 160, Paragraph 0060); wherein the second portion is designed to be bent around a human ear Fig. 3, hooking portion 143, Paragraph 0066, “hooking portion” interpreted as being bent around the ear, as shown in Fig. 3, Paragraph 0065, 143B being the fulcrum point, Fig. 4) to improve the untethered smartglasses' fit (Paragraph 0066, lines 8-10), and the first and third portions are not designed to be bent (Fig. 3, Paragraph 0066, the 143 and 140 portions do not move because they contain a metal pipe, as described) to improve the untethered smartglasses' fit (Paragraph 0066,  lines 8-10).
Regarding Claim 2, Muramatsu discloses as set forth above and further discloses wherein the first electronic components are mounted in a first hollow mechanical structure (Fig. 2, control unit 150 is in the front end of the housing 142, Paragraph 0044), the electric wires are mounted in a second hollow mechanical structure (Paragraph 0046, wiring 151 is within the coil spring 200, Fig. 2), and dominant materials of the first and second hollow mechanical structures are different (Paragraph 0063, lines 22-30).
Regarding Claim 3, Muramatsu discloses as set forth above and further discloses wherein the electric wires are mounted in a first hollow mechanical structure (Paragraph 0046, wiring 151 is within the coil spring 200, Fig. 2), the second electronic components are mounted in a second hollow mechanical structure (Fig. 3, electronic component 160 are held in the rear portion of 142, Paragraph 0050), and dominant materials of the first and second hollow mechanical structures are different (Paragraph 0063, lines 22-30).
Regarding Claim 4, Muramatsu discloses as set forth above and further discloses wherein the first electronic components are mounted in a first hollow mechanical structure  (Fig. 2, control unit 150 is in the front end of the housing 142, Paragraph 0044), the electric wires are mounted in a second hollow mechanical structure (Paragraph 0046, wiring 151 is within the coil spring 200, Fig. 2), the second electronic components are mounted in a third hollow mechanical structure (Fig. 3, electronic component 160 are held in the rear portion of 142, Paragraph 0050), and a dominant material of the second hollow mechanical structure is different from a dominant material of the first and third hollow mechanical structures (Paragraph 0063, lines 22-30).
Regarding Claim 8, Muramatsu discloses as set forth above and further discloses wherein the first electronic components, the second electronic components, and the electric wires are mounted in a hollow mechanical structure (Fig. 4, temple 140 formed of a pliable resin, Paragraph 0035) that is made of a material designed to be bent after being warmed (Paragraph 0006), and the first and third portions also comprise strengthening bars to prevent accidental bending, while the second portion does not include a strengthening bar (Fig. 3, Paragraph 0066, the 143 and 140 portions do not move because they contain a metal pipe, as described).
Regarding Claim 12, Muramatsu discloses as set forth above and further discloses wherein the second electronic components comprise a battery (Fig. 3, electronic component 160, Paragraph 0060, 160 is a battery Paragraph 0050), and the first and third portions, which are not designed to be bent, are stiffer than the second portion that is designed to be bent to improve the untethered smartglasses' fit (Fig. 3, Paragraph 0066, the 143 and 140 portions do not move because they contain a metal pipe, as described).
Regarding Claim 15, Muramatsu discloses as set forth above and further discloses wherein the second portion is further designed to be bent inwards, towards the skull of a person wearing the untethered smartglasses, to improve the untethered smartglasses' fit (Paragraph 0056).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (US 2021/0026157) in view of Larson et al. (US 2015/0049295).
Regarding Claim 5, Muramatsu discloses as set forth above but doesn’t specifically disclose wherein the second hollow mechanical structure is colored with a different color than the first and third hollow mechanical structures.
However Larson, in the same field of endeavor, teaches wherein the second hollow mechanical structure is colored with a different color than the first and third hollow mechanical structures (Paragraph 0002, last 6 lines, Paragraph 0034, last 4 lines, Paragraph 0054, last 6 lines) for the purpose of improving design (Paragraph 0002).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smartglasses of Muramatsu with the wherein the second hollow mechanical structure is colored with a different color than the first and third hollow mechanical structures of Larson, for the purpose of improving design.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (US 2021/0026157) in view of Moore et al. (US 2019/0196228).
Regarding Claim 6, Muramatsu discloses as set forth above but doesn’t specifically disclose wherein the first electronic components, the second electronic components, and the electric wires are mounted in a hollow mechanical structure that is made of material comprising at least one of cellulose acetate, cellulose acetate propionate, and blended nylon.
.However Moore, in the same field of endeavor, teaches wherein the first electronic components, the second electronic components, and the electric wires are mounted in a hollow mechanical structure that is made of material comprising at least one of cellulose acetate, cellulose acetate propionate, and blended nylon (Paragraph 0077, lines 1-11) for the purpose of enclosing electronic components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smartglasses of Muramatsu with the wherein the first electronic components, the second electronic components, and the electric wires are mounted in a hollow mechanical structure that is made of material comprising at least one of cellulose acetate, cellulose acetate propionate, and blended nylon of Moore, for the purpose of enclosing electronic components.
Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie et al. (US 2020/0264454) in view of Muramatsu (US 2021/0026157).
Regarding Claim 17, MacKenzie discloses untethered smartglasses with wireless connectivity (Fig. 1A and Fig. 1B, eyeglasses wirelessly enabled, Paragraphs 0057 and 0059), comprising: a front element configured to support lenses (Fig. 1B, front portion 130 for holding lenses, Paragraphs 0061 and 0096) and first electronic components (Fig. 1B, sensors 162 and 164, Paragraphs 0057 and 0058); 
two temples (Fig. 1B, temples 140 and 150, Paragraph 0064), each coupled to the front element through a hinge (Fig. 1B, hinges 170, Paragraph 0064) that enables folding and unfolding, wherein at least one of the temples comprises: 120 
a first portion (Fig. 1B, temple 150 including the bending portion of transition from 150 to 152, Paragraph 0064), coupled to the front element (Fig. 1B, front portion 130 is coupled to attachment portion 175 by way of hinges 170, Paragraph 0064), comprising electric wires (Paragraph 0062, lines 6-9); wherein a section of the first portion is designed to be bent around a human ear (Fig. 14 and Fig. 15, bending portion of 1402, not including the tip of 1402, Paragraph 0094) to improve the untethered smartglasses' fit; and a second portion (Fig. 1B, tip of 152, Fig. 15, tip of 1402), coupled to the first portion, comprising second electronic components (Fig. 1B, tip of 152, Fig. 15, tip of 1402, Paragraph 0095, electrodes Fig. 16A and 16B).
MacKenzie does not specifically disclose wherein the second portion is not designed to be bent to improve the untethered smartglasses' fit.
However Muramatsu, in the same field of endeavor, teaches wherein the second portion is not designed to be bent (Fig. 3, Paragraph 0066, the 143 and 140 portions do not move because they contain a metal pipe, as described) to improve the untethered smartglasses' fit (Paragraph 0066,  lines 8-10), for the purpose of insuring that the eyewear does not fall off the users’ head.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smartglasses of MacKenzie with the wherein the second portion is not designed to be bent to improve the untethered smartglasses' fit of Muramatsu, for the purpose of insuring that the eyewear does not fall off the users’ head.
Regarding Claim 18, MacKenzie in view of Muramatsu, discloses as is set forth above but does specifically disclose wherein the electric wires are mounted in a first hollow mechanical structure, the second electronic components are mounted in a second hollow mechanical structure, and dominant materials of the first and second hollow mechanical structures are different.
However Muramatsu, in the same field of endeavor, teaches
wherein the electric wires are mounted in a first hollow mechanical structure (Paragraph 0046, wiring 151 is within the coil spring 200, Fig. 2), the second electronic components are mounted in a second hollow mechanical structure (Fig. 3, electronic component 160 are held in the rear portion of 142, Paragraph 0050), and dominant materials of the first and second hollow mechanical structures are different (Paragraph 0063, lines 22-30), for the purpose of inclosing all electrical connections to make the eyewear more water resistant while insuring correct fit onto the wear’s head.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smartglasses of MacKenzie with the wherein the electric wires are mounted in a first hollow mechanical structure, the second electronic components are mounted in a second hollow mechanical structure, and dominant materials of the first and second hollow mechanical structures are different of Muramatsu, for the purpose of inclosing all electrical connections to make the eyewear more water resistant while insuring correct fit onto the wear’s head.
Regarding Claim 20, MacKenzie in view of Muramatsu, discloses as is set forth above and MacKenzie discloses wherein the first electronic components comprise an inward-facing sensor (Fig. 1B, sensors 162 and 164, Paragraphs 0057 and 0058) configured to measure a person wearing the untethered smartglasses, and the first portion is flexible (Fig. 1B, temple 150 including the bending portion of transition from 150 to 152, Paragraph 0064).
Allowable Subject Matter
Claim 7, 9-11, 13, 14, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 7, none of the prior art either alone or in combination disclose or teach of the claimed smartglasses specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the first electronic components, the second electronic components, and the electric wires are mounted in a hollow mechanical structure that is made of a material designed to be bent after being warmed; wherein at second portion, the hollow mechanical structure is thinner than it is at each of the first and third portions; whereby being thinner in the second portion makes it easier to bend the hollow mechanical structure at the second portion compared to effort involved in bending the hollow mechanical structure at each of the first and third portions.
Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of the claimed smartglasses specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the first electronic components, the second electronic components, and the electric wires are mounted in a hollow mechanical structure that is made of metal; wherein the hollow mechanical structure spans the first, second, and third portions, and the hollow mechanical structure is thinner in the second portion than it is in each of in the first and third portions; whereby being thinner in the second portion makes it easier to bend the hollow mechanical structure at the second portion compared to effort of bending the hollow mechanical structure at each of the first and third portions.
Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or teach of the claimed smartglasses specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein further comprising a first dismountable cover to be placed over the first electronic components, and a second dismountable cover to be placed over the second electronic components; wherein the electric wires are wired in the second portion without having a dismountable cover placed over the second portion; and further comprising a modular weight designed to be connected to the third portion in order to balance extra weight of the front element.
Specifically, with respect to claim 14, none of the prior art either alone or in combination disclose or teach of the claimed smartglasses specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the most heat-sensitive electrical component stored in the second portion is less sensitive to heat than the most heat-sensitive electrical component stored in the first or third portions.
Specifically, with respect to claim 16, none of the prior art either alone or in combination disclose or teach of the claimed smartglasses specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the second portion is marked by markings showing boundaries of where it is safe to apply pressure to bend the second portion for fitting the untethered smartglasses to its wearer.
Specifically, with respect to claim 19, none of the prior art either alone or in combination disclose or teach of the claimed smartglasses specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the first electronic components comprise a microphone, a contact photoplethysmographv device in a nose pad of the front element, and a temperature sensor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Travers et al. (US 2021/0103146), Jouard et al. (US 2020/0355944), Feng et al. (US 2021/0294122), and Blum et al. (US 2020/0225511) are cited to show similar eyewear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872